DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 20040020892 A1) in view of Ogusu (US 6562253 B1).
Regarding claim 21, Matthews teaches a method (Figs. 1-5 showing a sequence of masking and etching steps to produce a multi-step phase shift optical structure 34; it is inferred from ¶4 and ¶29 that
the pattern is more complex than schematically shown in the cited Figures, and would thus result in subsets of layers at different depths), comprising: 
depositing a plurality of layers onto a substrate (14, 16, 18, 20, 28); 
depositing a first mask (patterned photoresist 30) on a top layer of the plurality of layers (Fig. 2), the first mask having a pattern (¶29); 
etching a first subset of layers, of the plurality of layers, at a first location that is not covered by the first mask (¶29, Fig. 2A -> 2B, etching the first step i.e. first subset); 
removing the first mask to expose a second location of the first subset of layers (Fig. 2A -> 2B, showing layer 14 having been etched and the mask 30 removed); and 
etching the second location of the first subset of layers and the first location of a second subset of layers (Figs. 2C -> 3A, 3A -> 3B, showing second development of the second sequential masking creating the multi-step), of the plurality of layers, that are not covered by the second mask (Fig. 3A ->
3B) to form a three or more-level relief profile within the plurality of layers, the three or more-level relief profile (Fig. 4) including: 
a first anti-reflectance structure at the first subset of layers (¶31, antireflection coatings applied to the multistep optical structure i.e. at least to the first step’s first subset of layers); 
a second anti-reflectance structure at the second subset of layers (¶31, antireflection coatings applied to the multistep optical structure i.e. at least to the second step’s second subset of layers); and 
a third anti-reflectance structure (¶31, antireflection coatings applied to the multistep optical structure i.e. at least to the third step’s third subset of layers).
	Matthews does not explicitly show simultaneous dual patterning of photoresist masks i.e. a second mask having a pattern different from the first mask, or that the etching is not covered by the second mask, or that the first mask is removed without removing the second mask.
	Ogusu explicitly shows simultaneous dual patterning of photoresist masks i.e. a second mask (42) having a pattern different from the first mask (42), or that the etching is not covered by the second mask (Fig. 1d), or that the first mask (e.g. 43a) is removed without removing the second mask (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the second mask of Ogusu with the method of Matthews for the purpose of, e.g. aligning the successive masks for etching the subsets of layers.
Regarding claim 22, the modified Matthews teaches the method of claim 21, further comprising: removing the second mask after etching the second location of the first subset of layers and the first location of the second subset of layers (Ogusu, Figs. 1g and 1h, where the second mask 42 is removed once desired number of subsets is complete).
Regarding claim 23, 24, and 29-31, the modified Matthews teaches the method of claim 21, wherein the plurality of layers include alternating first layers of a first refractive index and second layers of a second refractive index (Matthews, ¶4, well known to etch alternating layers of two different materials, and see Fig. 1, ¶27, alternating layers of amorphous silicon and silicon oxide, successively etched as in Figs. 2-4 to produce the subsets of layer in accordance with the mask patterning carried out).
Concerning the particulars of dependent claims 29-31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified Matthews teachings would equip the skilled artisan to, using the alternating layers of the Matthews workpiece, mask and etch in an iterative process to achieve an optical design and otherwise meet the claimed limitations.
Regarding claim 25, the modified Matthews teaches the method of claim 24, wherein the first mask and the second mask are deposited onto a silicon layer of the silicon layers (¶29, removal of oxide cap to expose silicon before masking with the first mask and, per Ogusu as combined above, the second mask).
Regarding claim 26, the modified Matthews teaches the method of claim 21, wherein the first mask uses a different material than the second mask (Ogusu, Figs. 1, photoresist vs. chromium).
Regarding claim 27, the modified Matthews teaches the method of claim 21, wherein the first mask is deposited to cover the second mask (Figs. 1, first photoresist masks 43a,b,c over second chromium mask 42).
Regarding claim 28, the modified Matthews teaches the method of claim 21, wherein the first mask is deposited directly on the second mask and a layer of the plurality of layers (Ogusu, Figs. 1, first photoresist masks 43a,b,c over second chromium mask as well as the layer 41).
Regarding claim 32, the modified Matthews teaches the method of claim 21, wherein the second location is directly adjacent to the first location (Matthews, Figs. 1-4).
Regarding claim 33, the modified Matthews teaches the method of claim 21, wherein the first location of the second subset of layers is under the first location of the first subset of layers (Matthews, Figs. 1-4 and Ogusu, Figs. 1a-h, each showing successive sequential masking and etching steps in order to produce the multistep subsets of layers).
Regarding claim 34, the modified Matthews teaches the method of claim 21, wherein etching the second location of the first subset of layers and the first location of the second subset of layers includes: removing a portion of a first layer of a first refractive index (Figs. 1-4); removing a portion of a second layer of a second refractive index (Figs. 1-4); removing a portion of a third layer of the first refractive index (i.e. to continue etching by removing the etch stop), the first subset of layers including the first layer, the second layer, and the third layer (Figs. 1-4); removing a portion of a fourth layer of the second refractive index (Figs. 1-4); and removing a portion of a fifth layer of the first refractive index (Fig. 4, multistep structure complete), the second subset of layers including the fourth layer and the fifth layer (Figs. 1-4).
Regarding claim 35, the modified Matthews teaches the method of claim 34, wherein the second layer is between the first and third layer, and wherein the fourth layer is between the fifth layer and the third layer (e.g. Fig. 3C, clearly the etch stops are not removed where the method provides masking, and thus maintains layers of alternating refractive index in the finished multistep structure).
Regarding claim 36, the modified Matthews teaches the method of claim 34, but does not explicitly show wherein etching the second location of the first subset of layers and the first location of the second subset of layers includes: exposing a sixth layer of the second refractive index, the sixth layer being between the fifth layer and the substrate.
Ogusu explicitly shows additional steps and/or subsets of layers through additional masking iterations (Figs. 1a-h).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Matthews in view of Ogusu when iterated through sequential masking steps would meet the claimed limitations for the purpose of adding additional phase shifts and thus a more complex pattern of light. 
Regarding claim 37, the modified Matthews teaches the method of claim 21, further comprising: depositing a third mask on the top layer of the plurality of layers, the third mask having a
different pattern than the first mask and the second mask (Ogusu, Figs. 1a-h, subsequent masks 43b,c on top then developed and removed to add additional steps and/or subsets).
Regarding claim 40, the modified Matthews teaches the method of claim 21, wherein a first relief depth between a first surface of the first anti-reflectance structure and a second surface of the second anti-reflectance structure and a second relief depth between the first surface and a third surface of the third anti-reflectance structure are configured to form a diffractive optical element associated with a first phase delay and a second phase delay, respectively, for a particular wavelength range (¶31, multistep i.e. multi phase shift structure of Fig. 4 for infrared having antireflection coatings deposited thereupon).

Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Matthews as applied to claim 37 above, and further in view of Tanaka (US 20020042024 A1).
Regarding claim 38 and 39, the modified Matthews teaches the method of claim 37, but does not explicitly show further comprising: removing the second mask, without removing the third mask, to expose a third location of the first subset of layers; and etching the third location of the first subset of layers, the second location of the second subset of layers, and the first location of a third subset of layers, of the plurality of layers, that are not covered by the third mask, the three or more-level relief profile being a four-level relief profile.
Tanaka explicitly shows a multilevel masking and etching method wherein of first and second overlapping masks, the etching is performed and second mask removed before adding a third mask for a subsequent etching step (¶17), and iterating etching through and removal of e.g. a fourth mask, et cetera (¶17). In other words, Tanaka teaches layering multiple masks and patterns, and etchings therethrough, to produce multistep optical structures analogous to that of the modified Matthews by adding and removing additional masks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have overlapped and processed photoresist masks of the modified Matthews according to the teachings of Tanaka for the purpose of reducing processing steps and thus cost of performing the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872